Title: Presidential Proclamation, 8 August 1814
From: Madison, James
To: 


        
          [8 August 1814]
        
        Whereas great and weighty matters, claiming the consideration of the Congress of the United States, form an extraordinary occasion for convening them, I do, by these presents, appoint Monday, the ninteenth day of September next, for their meeting in the City of Washington; hereby requiring the respective Senators and Representatives then and there to assemble in Congress, in order to receive such communications as may then be made to them, and to consult and determine on such measures

as in their wisdom may be deemed meet for the welfare of the United States.
        In testimony whereof, I have caused the seal of the United States to be hereunto affixed, and signed the same with my hand.
        [SEAL.] Done at the City of Washington, the eighth day of August, in the year of our Lord one thousand eight hundred and fourteen, and of the Independence of the United States the thirty-ninth.
        
          James Madison.By the President,James Monroe,Secretary of State.
        
      